Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated May 9, 2008, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant failed to demonstrate by clear and convincing evidence that there existed a mitigating factor of a kind or to a degree not otherwise taken into account by the guidelines (see People v Jacobs, 61 AD3d 835 [2009]; People v Serrano, 61 AD3d 946, 947 [2009]; People v Abdullah, 31 AD3d 515, 516 [2006]). The factors relied upon by the defendant, alcohol abuse and his relationship with the victim, are expressly addressed in the SORA guidelines (see People v Perez, 61 AD3d 946 [2009]; People v Townsend, 60 AD3d 655 [2009]). The County Court appropriately designated the defendant a level two sex offender *877and providently exercised its discretion in denying his request for a downward departure. Fisher, J.P., Angiolillo, Eng and Lott, JJ., concur.